Citation Nr: 1818783	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-35 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had honorable active duty service in the Marine Corps from February 1972 to February 1976.  He also had active service in the Navy from April 1977 to December 1987, receiving a conditional discharge for the period from April 1977 to September 1970 and a dishonorable discharge for the period from October 1979 to December 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that (in pertinent part) denied service connection for sleep apnea and diabetes mellitus.  This matter is also before the Board on appeal from September 2014 and January 2015 rating decisions issued by the RO in Columbia, South Carolina, that denied service connection for bilateral pes planus and bilateral plantar fasciitis.  Subsequently, the Veteran's multiple claims were merged into a single case.  Jurisdiction of this case currently resides with the Columbia RO.

In November 2017, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence (copies from his military personnel record and an Internet article regarding the U.S.S. San Bernandino) and specifically waived RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2017).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required
FINDINGS OF FACT

1.  During the November 2017 Board hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his pending appeal on the issue of entitlement to service connection for sleep apnea.

2.  Bilateral pes planus was noted on examination in December 1971, prior to service entrance. 

3.  The Veteran has presented competent evidence of a current diagnosis of bilateral pes planus which increased in severity beyond the natural progression of the disorder during service. 

4.  The Veteran's pes planus is manifested by foot pain.  He does not have, and has not had during the appeal period, a foot disability other than pes planus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  Service connection for bilateral pes planus is warranted.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

3.  The criteria for service connection for bilateral plantar fasciitis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.14 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Regarding the sleep apnea issue, the Veteran has withdrawn this issue, as discussed below.  Regarding the pes planus issue, the determination below constitutes a full grant of this claim.  No further discussion of VA's duty to notify and assist regarding these issues is necessary.  Id. 

Regarding the plantar fasciitis issue, the required notice was provided to the Veteran via letter in August 2014.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.   VA has also fulfilled its duty to assist the Veteran in developing this claim.  The Veteran's service treatment records (STRs) and post-service VA and private medical records have been obtained and associated with the claims file.  Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his plantar fasciitis claim.

II.  Sleep Apnea

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d). 

In testimony provided during the November 2017 Travel Board hearing, the Veteran withdrew from appellate consideration the issue of entitlement to service connection for sleep apnea.  See Hearing Transcript p. 2; 38 C.F.R. § 20.204.  

Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C. § 7105.

III.  Claimed Foot Disabilities

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Under C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

A.  Bilateral Pes Planus

In the present case, on the Veteran's December 1971 service entrance examination, he was noted to have pes planus, first degree.  This disorder was not considered disabling, however, and he was accepted into active duty service.  Because pes planus was noted on service entrance, the presumption of soundness does not apply for that disability because it was noted at entry.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). 

Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's bilateral pes planus did not increase in severity during service or that any increase was due to the natural progress of the disease. 

In support of his claim, the Veteran submitted a November 2014 medical opinion statement from TMB, M.D., a private board certified internist.  In rendering her opinion, Dr. B noted that while the Veteran was in the Marine Corps, he: 

performed all duties as a "foot soldier".  He suffered from worsening foot pain and was evaluated numerous times by the military doctors.  He never suffered from foot pain nor did he require special arch supports prior to his time in the infantry.  He suffered added stress to his feet due to the excessive weight he had to carry for long periods of time-weight often exceeded 80lbs (sic) and distance up to and often exceeding 30 miles.  Since his honorable discharge in 1976, he has experienced chronic pain in his feet due to the deterioration of the arch during his time with the US Marine Corps.

STRs note the Veteran's complaints of heel pain in February 1972 and toe pain in October 1973.  Post-service VA treatment records and November 2017 hearing testimony also show that the Veteran has continued to receive post-service treatment for his foot pain (medication and orthotics), and has complained of ongoing symptoms and self-medication.  The Veteran is competent to provide testimony on foot pain, since such symptoms are capable of lay observation.

In reviewing the record, the Board acknowledges that additional medical opinion evidence contrary to the claim is of record; however, after considering the totality of the record, the Board finds the evidence to be in relative equipoise.  As such, the benefit of the doubt is afforded the Veteran, and service connection for bilateral pes planus is therefore warranted.  


B.  Bilateral Plantar Fasciitis

The Veteran also claims entitlement to service connection for bilateral plantar fasciitis.  

STRs and post-service medical evidence, including 2014 and 2015 VA examination reports, are negative for a diagnosis of plantar fasciitis.  Although the Veteran has complained of foot pain, the Board notes that he has also been diagnosed with bilateral pes planus, as noted above.  In summary, the medical evidence is against finding that the Veteran has a current foot disability other than pes planus or that he has had one at any point during the appeal period.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. §§ 1110, 1131.  Accordingly, because the greater weight of the evidence is against finding that the Veteran has had a foot disability other than pes planus during the appeal period, the criteria for establishing service connection for plantar fasciitis have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The Board recognizes that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that warrant only a single assigned rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, as discussed above, this decision awards service connection for bilateral pes planus.  The Veteran's pes planus is manifested by complaints of pain.  Therefore, for the Board to separately compensate him for these same symptoms of foot pain would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 260 (1994) (holding that separate ratings may only be awarded where none of the symptomatology for one ratable condition is duplicative or overlapping with another ratable condition).  

The evidence is not in equipoise, but is against the Veteran's claim.  The benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C. § 5107.


ORDER

The appeal with respect to the issue of entitlement to service connection for sleep apnea is dismissed.

Service connection for bilateral pes planus is granted.

Service connection for bilateral plantar fasciitis is denied.


REMAND

With regard to the claim for service connection for diabetes mellitus, the Veteran (in pertinent part) asserts that this disability is due to exposure to contaminated drinking water at Camp Lejeune.  See June 2012 Statement in Support of Claim.  Review of the Veteran's personnel file shows that he served at Camp Lejeune, North Carolina, from May 1972 to June 1972 and from October 1973 to February 1974.  It therefore appears that he had duty at Camp Lejeune for a period of more than 30 days, and, he is therefore presumed to have been exposed to contaminated drinking water.  See 38 U.S.C. § 1710; 38 C.F.R. § 3.307. 

Post-service medical evidence includes a February 2012 VA Diabetes Mellitus Disability Benefits Questionnaire, which notes the Veteran's history of diabetes mellitus since 2007.  Although diabetes mellitus is not specifically recognized by VA as residuals of contaminated water at Camp Lejeune pursuant to 38 U.S.C. § 1710 and 38 C.F.R. §§ 3.309, 17.400, this does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There are specific procedures in effect for the development and adjudication of claims related to exposure to contaminated drinking water at Camp Lejeune.  See VA Adjudication Procedure Manual, (VBA Manual M21-1) III.iii.2.E.7 and IV.ii.1.I. (15)-(17). 

Here, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's service at Camp Lejeune, and the evidence of current disability, a VA etiological opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion on the nature, extent and etiology of the Veteran's diabetes mellitus.  If the examiner finds that a physical examination of the Veteran is necessary in order to provide the below requested opinions, such should be scheduled.  

The examiner should be provided with information about the circumstances of the Veteran's service at Camp Lejeune and must be provided with the materials mandated at VBA Manual M21-1, IV.ii.1.I.17.a. ("Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune").

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus began in service, or is causally related to service, specifically to include as due to exposure to contaminated drinking water at Camp Lejeune.  
A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).

2.  After any additional development deemed warranted, readjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


